Citation Nr: 1121405	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-33 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 30 percent evaluation for internal derangement of the right knee with chondromalacia of the patella.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran was injured during active duty for training from March 1981 to October 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This decision addresses restoration of both 20 and 30 percent ratings under diagnostic code 5257 of Section 4.71a, Title 38, Code of Federal Regulations.  The 20 percent rating was in effect from January 12, 1999, which would be more than 5 years.  The 30 percent rating was in effect from April 28, 2005, which would be less than 5 years.  The rating was reduced to noncompensable (zero percent) effective May 1, 2009 by a February 2009 rating decision.  In July 2009, a decision review officer (DRO) at the RO increased the evaluation to 10 percent effective May 1, 2009.  

The Board must review all issues which are reasonably raised from a liberal reading of all documents or oral testimony submitted prior to the Board decision.  EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Solomon v. Brown, 6 Vet. App. 396, 400 (1994).  The VA General Counsel has determined that a knee disability can be rated under Code 5257 for instability and can also be rated for limitation of motion, if the evidence shows that both types of impairment are present.  VAOPGCPREC 23-97 (July 1, 1997).  In this case, the February 2009 rating decision granted service-connection for degenerative arthritis of the right knee.  The disability was rated as 10 percent disabling under diagnostic codes 5010 and 5260, which are based on limitation of motion.  The Veteran did not disagree with the rating based on limitation of motion.  Therefore, the evaluation of limitation of motion is not raised by the record in this case and will not be addressed.  

The Veteran had a meniscal injury in service and there are other codes for rating the meniscus injury, diagnostic codes 5258 and 5259.  However, they rate the same type of impairment as the current diagnostic code and the same disability cannot be rated under two different codes.  38 C.F.R. § 4.14 (2010).  Moreover, they do not provide higher ratings.  Therefore, rating under these codes is not raised by the record.  Thus, this decision can only address restoration of the previous ratings under diagnostic code 5257.  


FINDINGS OF FACT

1.  The 2008 examination used as a basis for a rating reduction was not as full and complete as the 1999 examination on which the 20 percent rating was based.  

2.  The 2008 examination finding that there was no instability is not credible.  

3.  The reduction from 30 percent is based on a 2008 examination, which is not adequate for rating purposes.  


CONCLUSION OF LAW

The criteria for restoration of a 30 percent evaluation for internal derangement of the right knee with chondromalacia of the patella have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 3.344, 4.7, 4.71a and Code 5257 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in November 2008 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate a claim for an increased rating, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  While the letter was not phrased in terms of restoration, it adequately notified the Veteran of the applicable criteria for the evaluation of his disability.  The November 2008 letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, he was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  This cured any notice defects before the agency of original jurisdiction (AOJ) readjudicated the case by way of a statement of the case issued in July 2010.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Further, as the Board is granting restoration, any error that might have been committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Criteria

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  The Board has considered all the evidence of record.  Specifically, we have gone back at least a year before the date the claim was received.  See 38 C.F.R. §§ 3.157, 3.400(o) (2010).  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Recurrent subluxation or lateral instability of the knee will be rated as 10 percent disabling where slight, 20 percent disabling where moderate, and 30 percent disabling where severe.  38 C.F.R. § 4.71a, Code 5257 (2010).  

Stabilization of disability evaluations.  (a) Examination reports indicating improvement.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Ratings on account of diseases which become comparatively symptom free (findings absent) after prolonged rest, e.g. residuals of phlebitis, arteriosclerotic heart disease, etc., will not be reduced on examinations reflecting the results of bed rest.  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability.  When the new diagnosis reflects mental deficiency or personality disorder only, the possibility of only temporary remission of a super-imposed psychiatric disease will be borne in mind.  
	(b) Doubtful cases. If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ------ months from this date, Sec.  3.344."  The rating agency will determine on the basis of the facts in each individual case whether 18, 24 or 30 months will be allowed to elapse before the reexamination will be made.  
	(c) Disabilities which are likely to improve.  The provisions of paragraphs (a) and (b) of this section apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344 (2010).  

Discussion

A rating of 20 percent or more has been in effect for more than 10 years.  Thus, the provisions of 38 C.F.R. § 3.344(a) must be considered in regard to the 20 percent rating.  The applicable regulation clearly states "Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction."  Thus, we must review the examination which formed the basis for the grant of the 20 percent rating.  That rating was effective January 12, 1999 and was granted by a July 1999 rating decision.  That decision was based in pertinent part on a VA examination discussed in an April 1999 orthopedic clinic note.  

The report of the April 1999 VA examination shows that the Veteran's history was discussed.  He had a partial meniscectomy in 1981.  He had continued knee instability.  He had been scheduled for an arthrotomy in January 1999, but that was canceled when he required surgery for a perirectal fistula.  Examination showed a full range of motion.  There were negative patellar apprehension and grind tests.  The Veteran was found to be tender over the medial and lateral joint lines.  The knee was stable to varus and valgus stress at 0 and 30 degrees.  There was a negative posterior drawer sign, negative Apley grind test, and negative pivot shift.  However, the anterior drawer, Lachman and McMurray tests were all positive.  A magnetic resonance imaging (MRI) study was requested but the report was apparently not of record when the 20 percent rating was granted.  

Lachman's test is an anterior drawer test for cases of severe knee injury, performed at 20 degrees of flexion.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1677 (28th ed., 1994).  A drawer test is for the integrity of the cruciate ligaments of the knee.  The knee is flexed to a 90 degree angle; at the femoral tibial junction, if the tibia can be drawn too far forward there is a rupture of the anterior ligaments (anterior drawer test) and if it can be drawn too far back there is a rupture of the posterior ligaments (posterior drawer test).  Also called drawer signs.  Id. at 1673.  McMurray's sign is the occurrence of a cartilage click during manipulation of the knee, indicative of meniscal injury.  Id. at 1525.  

The May 2006 rating decision granting a 30 percent rating for the right knee instability was based on a May 2006 VA examination.  The report of that examination shows that the Veteran gave a history of a right knee injury in service.  There were surgeries during and after service.  The Veteran complained of pain, swelling, instability, and giving out.  He used a brace, which helped.  Long standing and long walks bothered him and he had to quit playing sports.  It interfered with his work as a roofer.  He was noted to walk with a slightly wide based gait and slowly.  Inspection disclosed moderate to severe instability.  There was tenderness to deep palpation as well as mild swelling or effusion felt in the knee.  An old healed scar on the medial aspect was nontender.  The limitation of motion was measured.  A July 2005 MRI study was discussed.  The assessment was service related internal derangement of the right knee, status post surgical procedure twice and the Veteran will be having a third in the near future.  

The August 2008 proposal to reduce the Veteran's evaluation to noncompensable was based on the Veteran's failure to report for examination.  The RO noted that VA Medical Center (VAMC) treatment reports from April 2008 to August 2008 did not support a 30 percent rating.  The only record for that period in the claims folder is the report of a May 2008 MRI.  In addition to some normal findings, the May 2008 MRI revealed the medial collateral ligament was mildly thickened.  The anterior cruciate ligament signal was compatible with degeneration.  The medial meniscus showed complex abnormal morphology and a signal compatible with a tear.  There was an abnormal signal at the body of the lateral meniscus that extended into the articular surface, compatible with a tear.  There was mild prepatellar soft tissue swelling.  

The actual February 2009 decision to reduce the rating to noncompensable was based on a October 2008 VA examination of the Veteran's joints.  Neither the claims file nor the medical records were reviewed.  The Veteran gave a history of being injured in service with tears to his anterior cruciate ligament (ACL) and meniscus.  The Veteran reported that his right knee had symptoms of deformity, giving way, instability, pain, stiffness, and weakness.  He reported decreased speed of motion, repeated effusions, affects on joint motion, and flare-ups of moderate intensity every 2 to 3 weeks, lasting 1 to 2 days.  

On physical examination, the Veteran was noted to have an antalgic gait.  There was crepitus, edema, tenderness, and pain at rest.  There were clicks or snaps.  The examiner reported that there was no grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  The range of knee motion was also reported.  October 2008 X-rays of the knees disclosed mild bilateral degenerative changes.  The examiner also reviewed November 2000 MRI of the right knee.  His diagnosis was status post ACL tear right knee.  

The report of a February 2010 MRI of the right knee shows that the ACL had a significantly increased signal.  The medial meniscus showed complex abnormal morphology compatible with a complex tear.  The lateral meniscus had a signal compatible with a horizontal tear.  There were mild medial compartment osteophytes and narrowing of the medial compartment joint space.  The articular cartilage was partially lost in the medial joint compartment.  There was a small suprapatellar effusion.  There was a small popliteal cyst.  

The Veteran was afforded another VA joints examination in June 2010.  The claims file and the Veteran's medical history were reviewed.  The Veteran complained of pain in the front and back of the knee.  He reported flare-ups with long standing or walking more than 2 blocks.  He said that the knee frequently swelled and gave out on him.  The pain could reach up to 8/10.  There was some limitation of motion during flare-ups.  He limped but did not use a cane or other assistive device.  The limp was described as mild.  The right knee had no deformity or muscle atrophy.  There was mild swelling and slight suprapatellar effusion.  There was tenderness over the medial joint line, as well as over the medial, lateral and inferior borders of the patella.   There was 1+ laxity on valgus stress of the knee.  There was a 1+ positive Lachman's sign.  The drawer test was negative.  The McMurray test was positive.  Range of motion was measured.  There was 1+ crepitus on motion.  A X-ray showed a well-corticated ossicle immediately dorsal to the medial tibial plateau.  The February 2010 MRI was reviewed.  The diagnosis was status post multiple operations with residual mild instability; and, torn medial and lateral meniscus with degenerative changes in the anterior cruciate ligament and chondromalacia of the medial joint compartment by MRI.  

Conclusion

The October 2008 examination clearly was not as full and complete as the examination on which the 20 percent rating was granted.  This case presents a clear application of Section 3.344.  The knee has several structures with different functions.  Damage to one structure (in this case the ACL) may result in instability in one direction while the knee remains stable in other directions.  Consequently, it is critical to make sure that all directions have been tested and that any later examination is as full and complete as the original examination.  In this case, the October 2008 examiner reported that there was no instability without specifying the specific tests.  The original examination of 1999 had detailed the specific tests and their results.  The knee was stable to varus and valgus stress at 0 and 30 degrees.  There was a negative posterior drawer sign, negative Apley grind test, and negative pivot shift.  However, the anterior drawer, Lachman, and McMurray tests were all positive.  The 2008 examination failed to address these tests.  We do not know if they were done, but they probably were not done because the June 2010 examination found the Lachman and McMurray tests were still positive.  Thus, we must conclude that the October 2008 examination was not as full and complete as the 1999 examination.  Because the reduction was based on an examination that was not as full and complete as the one on which the 20 percent grant was based, the reduction from 20 percent must be set aside and the 20 percent rating restored.  

The 30 percent rating was in effect for a little over 4 years, not 5 years or more, so the provisions of 38 C.F.R. § 3.44(a) do not apply.  See 38 C.F.R. § 3.344(c).  That subsection provides that reexaminations disclosing improvement will warrant reduction in rating.  The regulation clearly requires examinations showing improvement.  The proposal to reduce was allegedly based on VAMC treatment records from April to August 2008.  However, the only thing of record for that period is a May 2008 MRI report showing right knee abnormalities.  There was no evidence as to improved stability.  The final reduction was based on an October 2008 VA examination.  That examination was patently inadequate for rating purposes.  The examiner noted that there were clicks or snaps, which are usually due to meniscus tears or other structural abnormalities but then made the inconsistent findings that there were no patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  Why the examiner relied on the November 2000 MRI instead of the more recent May 2008 MRI is simply inexplicable.  The examiner stated that there was no instability, but examinations before and after disclosed positive Lachman and McMurray signs.  The preponderance of evidence shows that the 2008 examiner's report that there was no instability is not credible.  Because of these inconsistencies and lack of credibility, we must conclude that the October 2008 examination was inadequate.  Because there was no credible evidence on which to reduce the 30 percent rating, it must be restored.   


ORDER

Restoration of a 30 percent evaluation for internal derangement of the right knee with chondromalacia of the patella is granted, subject to the laws and regulations governing the payment of monetary awards.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


